Continuation of PTOL-303 (Items 7 and 11)
Applicants' arguments and claim amendments, filed September 24, 2021, have been fully considered, but do not overcome the pending rejections of record. 

Claim Rejections - 35 USC § 103 - Obviousness
The obviousness statute and basis for the following obviousness rejections can be found in a previous office action.  
Claims 11, 14 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Arif et al. (Development of Lightening Cream from Mangosteen Pericarp Extract and Olive Oil Emulsifier, International Proceedings of Economics Development and Research, 2014, Vol 68, pp. 58-65)(provided via IDS dated 2/15/2018) in view of Foulger (U.S. 2007/0025951).  
Arif teaches mangosteen is a Southeast Asian fruit which contains xanthones (p.58). About 50 of the xanthones have been isolated from the fruit including β-mangostin (p.58). These xanthones have potential to be skin lightening agents in order to treat hyperpigmentation disorders due to their ability to act a tyrosinase inhibitors (p.59). Tyrosinase is an enzyme which acts on the melanogenesis pathway (p.59). Tyrosinase inhibitors block malanogenesis activity, thereby lightening skin (p.59). To isolate the xanthones, the pericarp (i.e. 6-10mm surface layer) was manually removed, chopped, dried and ground into powder (p.59). Extraction was performed on the mangosteen using methanol and ethyl acetate and the filtrate was concentrated in a rotary evaporator (p.59). The extract was used to prepare skin lightening cream (p.60). 
Arif does not explicitly teach extraction with chloroform. 

It would have been prima facie obvious to one having ordinary skill in the art at the time of filing the instant Application to isolate a xanthone from G. mangostana pericarp such as β-mangostin as taught by Arif and include the it in a skin whitening composition. The level of skill in formulating such a medicinal composition is that of a Ph.D. chemist or equivalent. In performing the xanthone extraction from the G. mangostana pericarp, it would have been prima facie obvious to choose an extaction solvent from known organic solvents in which xanthones are soluble, such as taught by Foulger.  Further, it would have been prima facie obvious to one having ordinary skill in the art following the teachings of Arif to apply the skin lightening cream to the skin in order to lighten or whiten the skin. 


Obviousness Remarks 
Applicants argue that they rebutted Examiner’s rejection by showing criticality of the range. [0065] and FIG. 2. 

    PNG
    media_image1.png
    475
    504
    media_image1.png
    Greyscale

Examiner disagrees that Applicants have demonstrated criticality over a claimed range to rebut the obviousness rejection as required by 716.02(d). Claim 20 recites no range, so Applicants argument does not appear to apply. Claim 11 recites <20µM γ-mangosteen and <40µM α-mangosteen. However, Applicants have not demonstrated or explained what they believe to be the critical about the claimed ranges and why they are commensurate in scope with the instant claims. See MPEP 716.01(b). Persons having ordinary skill in the pharmaceutical arts understand that active agents have an excess dose that provides an undesirable result.  Overdosing is the process of administering an excess dose and suffering the undesirable result.  The skilled artisan would have an expectation that an excess amount of γ-mangosteen or α-mangosteen would provide an undesirable result. Applicants’ discovery of the amounts of γ-mangosteen and α-prima facie case of obviousness demonstrated and is commensurate in scope with the instant claims.  

Applicants argued that there is no motivation to reduce amount of α- and γ- mangostin to less than 20µm and 40µm, respectively. In view of the teachings of Arif, the more α-mangostin, the better. Since the prior art teaches that α-mangostin is effective for skin whitening, the prior art teaches away from the claimed invention. 
Examiner disagreed. Arif teaches that xanthones isolated from G mangostana pericarp have potential as skin lightening agents and that β-mangostin is a xanthone which has been isolated from G mangostana pericarp. As such, it would have been prima facie obvious to isolate β-mangostin and include it in a skin lightening composition. β-mangostin and α-mangostin are taught as alternative skin lightening agents. A skilled artisan would be motivated to choose to include any of the individual skin lightening agents in a skin lightening composition. A listing of multiple alternatives is not a teaching away from any of the other alternatives. Moreover, the instant claims 

Applicants previously alleged that Arif teaches: “There are fifty xanthones that have been isolated from G. mangostana pericarp. α-, β-, and y-mangostins”. “The major xanthone in pericarp of G. mangostana fruit is mangostin that is proven to be antityrosinase [18]” (emphasis added, see page 58, last paragraph of Arif et al.). Arif et al. teaches lightening cream from the G. mangostana ethyl acetate extract, but Arif et al. does not teach or suggest that the G. mangostana ethyl acetate extract includes β-mangostin, and β-mangostin itself is effective for lightening skin. In order to determine if the G. mangostana ethyl acetate extract includes β-mangostin, the present inventor performed high-performance liquid chromatography (HPLC) under the same condition on the β-mangostin and the G. mangostana ethyl acetate extract of Arif et al. The Declaration showing the experimental results was submitted. Applicants submit that the G. mangostana ethyl acetate extract recited in Arif et al. has peaks different from the peak of β-mangostin, and does not have the peak shown in β-mangostin.
Accordingly, it is determined that the ethyl acetate extract of G. mangostana recited in Arif et al. does not have β-mangostin. Therefore, the G. mangostana ethyl acetate extract recited in Arif et al. does not include β-mangostin. Furthermore, since the prior art teaches that α-mangostin is proven to be antityrosinase, but there is no teaching or suggestion of that β-mangostin is proven to be antityrosinase, there is no motivation to modify the G. mangostana extract to include β-mangostin. Applicants 
Examiner disagreed. The rejection is based on Arif teaching that G. mangostana pericarp contains xanthones, including β-mangostin, which are suggested as skin lightening agents. Arif teaches that the xanthones may be extracted from the G. mangostana pericarp for use in skin lightening creams.  Foulger teaches a variety of solvents that are suitable for extracting xanthones. It would have been obvious to extract the xanthones of the G. mangostana pericarp using the solvents of Foulger. 
Regarding Applicants argument that Arif does not teach that β-mangostin itself is effective for lightening skin, the instant claims do not require such. While there is an expectation that the xanthones, including β-mangostin, would act to lighten the skin, the instant claims only require that the composition comprising β-mangostin acts to lighten the skin. Because “comprising” permits other lightening agents to be present, the instant claims do not require β-mangostin to lighten the skin. 
Regarding Applicants declaration that G. mangostana ethyl acetate extract does not contain β-mangostin, the results are blurry and lack explanation as to how it was “determined” that no β-mangostin was present in the G mangostana. The expectation is that the peak associated with β-mangostin would be much shorter in the extract than in the β-mangostin sample since β-mangostin is expected to be a minor component in the extract. From the blurry HPLC results, it does appear that there is a small peak present. 

    PNG
    media_image2.png
    462
    624
    media_image2.png
    Greyscale

Applicants have the burden of explaining their results and here, Applicants have not explained how they “determined that the G mangostana recited in Arif et al. does not have β-mangostin”. Further, the current obviousness rejection is not based on extraction using the ethyl acetate, but rather using solvents known for the extraction of xanthones from G mangostana pericarp, which is known to contain xanthones including β-mangostin. Applicants have not explained why one having ordinary skill in the art would expect that a solvent known for extracting xanthones would fail to extract a xanthone, β-mangostin, from a substance, G mangostana pericarp, which is taught to include β-mangostin.  Currently, the preponderance of the evidence supports obviousness.
	 Regarding Applicants argument that β-mangostin unexpectedly improves the skin lightening effect, compared with α-mangostin, Applicants again fail to explain the results sufficiently to meet their burden. See MPEP 716.02(b). It appears as though the cells having 5µM β-mangostin (~500%) had a higher percentage of the pigment melanin than the cells tested with 5µM α-mangostin (~350%).  Thus, it is not clear how de Minimis amount of β-mangostin to result in a significant lightening effect. See MPEP 716.02(b) requiring statistical and practical significance of unexpected results. As such, Applicants arguments are unpersuasive and the rejection is maintained. 


    PNG
    media_image3.png
    431
    317
    media_image3.png
    Greyscale
	Applicants argued that the data provided demonstrated that co-treatments with 5µM α-mangostin and α-MSH yields about 20% higher melanin content reduction compared to the treatment with α-MSH only, while co-treatments with 5µM β-mangostin and α-MSH yields about 40% higher melanin content reduction compared to the treatment with α-MSH only (See Figures 4A &4B). Applicants submit that β-mangostin 
has a more significant whitening activity than α-mangostin, and is thus more useful than α-mangostin as a whitening active component. Additionally, Applicants state that β-mangostin exhibited no toxicity while α-mangostin and γ-mangostin did as demonstrated in Fig.2. 
	Examiner disagrees that Applicants have successfully demonstrated unexpected results which overcome the current prima facie case of obviousness.  As discussed above, the burden of demonstrating and explaining unexpected results belongs to 
	Even assuming Applicants results had conclusively demonstrated unexpectedness, Applicants results are not commensurate in scope with the instant claims.  The allegedly unexpected reduction in melanin content when using β-mangostin rather than α-mangostin is only demonstrated at 5mM concentration of the mangostin. There is no trend established that would lead one having skill in the pharmaceutical arts to expect this one data point is representative of all concentrations of β-mangostin permitted by the instant claims. The instant claims only require that a composition comprising β-mangostin be applied to skin. Claims 11 and 14 additionally permit low amounts of α-mangostin and γ-mangostin, and all pending claims permit any amount of non-xanthone skin-whitening agents. As such, the data presented by Applicants is not commensurate in scope with the instant claims.  Accordingly, Applicants argument is unpersuasive and the obviousness rejection is maintained. As such, no claims are currently allowed. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612